Citation Nr: 0118792	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  96-45 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
November 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

This claim was previously before the Board and was remanded 
in April 1998 and April 1999.  Those remands requested 
medical examinations and opinions and sought medical records 
referenced by the veteran in conjunction with his claims.  
While the veteran was provided the requested medical 
examinations, not all the medical records have been obtained 
and the examinations do not fully answer the questions raised 
in the remands.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In Stegall the Court held that 
"where . . . the remand orders of the Board . . . are not 
complied with, the Board itself errs in failing to insure 
compliance."  Id.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist, 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and eliminates the concept of a well-
grounded claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A remand is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Specifically, that law provides that VA must 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim for benefits 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VA shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies and 
authorizes VA to obtain.  Whenever VA, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, VA shall notify the claimant of the inability 
to obtain records with respect to the claim.  Such a 
notification shall identify the records VA is unable to 
obtain, briefly explain the efforts that VA made to obtain 
those records, and describe any further action to be taken by 
VA with respect to the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5103A).

The claims folder, both in statements from the veteran and in 
other medical records, provides notice of numerous medical 
records that have not been sought or associated with the 
claims folder.  In its most remand the Board requested that 
the examiner express an opinion as to the relationship 
between the current psychiatric disability and whether it was 
related to findings in service.  The examiner commented that 
the etiology of the current disorder could not be determined, 
but did not provide an opinion as to the relationship of the 
current disorder to service.

Therefore, the Board finds that those records must be sought.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for any 
mental disorder since his separation from 
service.  After securing the necessary 
release, the RO should obtain these 
records.  Specifically, the RO should 
seek records from the Henderson Clinic in 
Hollywood, Florida (from 1974); from the 
VA Medical Center in Miami, Florida (from 
1973 to 1975, 1979, and 1981); from the 
Schick Hospital (from 1982); from the VA 
Medical Center in Houston, Texas (from 
1981 to 1986); and from the VA Medical 
Center in Lexington, Kentucky.  These 
medical records are referenced by the 
veteran or medical providers in the 
claims folder and do not appear to have 
been sought or associated with the claims 
folder.

2.  The veteran should be afforded an 
appropriate psychiatric examination in 
order to determine the correct current 
diagnosis and its relationship, if any to 
the psychiatric conditions and symptoms 
identified in service.  If possible the 
examination should be conducted by an 
examiner who has not previously examined 
the veteran.  The examiner should review 
the claims folder prior to completing the 
examination report and note such review 
in that report.

The examiner should express an opinion as 
to whether it is at least as likely as 
not that the current psychiatric 
disability was caused by, or represents a 
progression of the psychiatric condition 
or symptoms noted in service; or whether 
the current psychiatric disability had 
its onset in service.  

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, complying with all applicable 
notice and development requirements.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to 

provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


